DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid (CH 480585).  The reference to Schmid discloses the recited shield for a component (title sets forth a protective jacket which is a shield for a component 8), comprising:
a cushion (9; fig 3; title recites an insulation material which would have cushion properties) surrounding substantially an entire outer surface of the component (see fig 3 which shows this); and

a hull (2; figs 1-3; title sets forth a protective jacket made of sheet metal which implies for the insulation and component which would be a housing or hull) surrounding substantially an entire outer surface of said cushion (see fig 3), wherein said hull comprises at least one first shell (see fig 1 which shows at least a first shell 2 and is seen throughout figs 2-3), at least one edge of which is shaped as a first profile bent substantially in a shape of a U or a V toward an outside relative to the component (seen in fig 1 as 3’; and also seen in figs 2-3), and at least one second shell (two shells are seen in figs 2-3), at least one edge of which, opposite said at least one edge of the at least one first shell, is shaped as a second profile bent substantially in a shape of a U or V toward an inside relative to the component (see figs 1-3 element 3 is a U shaped bent profile that bends inward), such that said at least one edge of the at least one first shell is able to be assembled to said at least one edge of the at least one second shell by hooking of the first profile with the second profile (seen in fig 2, and fig 3 on the left side before clipping the right side).
With respect to claim 2, at least one of the at least one first shell and the at least one second shell has an elasticity, so as to allow the engagement of said first profile with said second profile and a performance of said hooking to produce an assembly of the at least one first shell and the at least one second shell (the title sets forth sheet metal, and the bent shape shown in figs 1-3 suggests some elasticity as such is an inherent property of sheet metal which is thin to allow it to be bent to shapes and as fig 3 depicts it is elastic enough to allow engagement of the first and second profiles to assemble the shell).
With respect to claim 3, where shapes and sizes of the at least one first shell and the at least one second shell are configured to match a shape of the cushion (this is seen in figs 1-3 where before it is hooked the bottom shell in fig 3 is seen to have a shape that matches the cushion 9).
With respect to claim 4, the cushion has a flexibility in compression (being formed of an insulating material and seen to be bent around the component 8 in fig 3 and to have a bent shape in fig 2 as well suggests it has flexibility to assume this shape and as is known in engineering when a material is bent it experiences compression on the inner surface and tension in the outer surface therefore the insulating material of cushion 9 would have flexibility in compression on at least it’s outer surface).
With respect to claim 6, bending of the U or the V of at least one of the first and second profiles is rounded (figs 1-3 show 3,3’ to be U shaped which is rounded).
With respect to claim 7, where an edge as the second profile covers a facing edge molded shaped as the first profile (as seen in figs 2 and 3 the edges formed with the shaped surfaces 3,3’ are interlocked and therefore at least one face covers the other).
	With respect to claim 8, wherein the cushion is a thermal insulator and the hull is metallic so that the shield constitutes a heat shield (as set forth in the title the device is an insulation material and insulation materials have some thermal insulating properties to them, and the hull is described as a protective jacket made of sheet metal which sets forth the hull is metallic and that it constitutes a protective  device which when provided with insulation is a heat shield, same as applicants of the same structure).
	With respect to claim 9, wherein the hull is made from a thin sheet (as seen in figs 1-3 hull 2 is formed of a thin sheet compared to the much thicker cushion 9 in fig 3 or cushion 5 in fig 2).  

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schmid.  With respect to claim 5, where the at least one first shell and the at least one second shell form facing shells that are sized so that at least one among the a least one edge of the at least one first shell and the at least one edge of the at least one second shell deforms during the hooking, so as to make the hooking inseparable.  The reference as currently provided by applicant without a translation it is not clear whether the actual deformation occurs, however, it appears that this is what figure 3 is actually depicting as it shows just before the second shell is hooked to the first on the right side, but it is also noted that this deformation appears to be setting forth a method step of how to connect the shells together more than an actual structure of an article claim, therefore it has little patentable weight over the final product since this method step would not lead to a materially different final product based on the method step used to achieve it. It is considered thought that the bent U shape to the edge when such is made of metal suggests it is bent into that U shape which would meet the claim language as well.  However it is later argued that this isn’t actually taught by the reference or a method step, it would have been obvious to one skilled in the art to deform the second shell as it is being hooked to insure the hooks do not separate as such is an obvious choice of mechanical expedients and old and well known in the art as supported by the cited prior art below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Jahnke (4848409).  As set forth above, Schmid is not clear on deforming the shell to hook the second shell to the first.  The reference to Jahnke discloses it is old and well known in the art to provide a guard (title) which is provided with half shells 12,14 which have shaped edges near 24 (see fig 2) where the shaped edges can be bent together to form the closed shield seam (col 3, lines 27-57 discusses this).  It would have been obvious to one skilled in the art to modify the shaped seam of the hull of Schmid to be bent which would be deforming it to make sure the hooking was inseparable as suggested by Jahnke where such is old and well known in the art to form interlocked seams from metal elements that such can be bent together to insure the shells are not easily separated to insure the guard stays in place and doesn’t come off easily thereby protecting the user from the component. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Sellis, Rutter, Bender, Plummer, Yamazaki, Bainbridge, Bretagne, Wolf, and Sproule disclosing state of the art shields and insulated guards, some with interlocked hook seams.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH